        Case 1:18-cv-02173-JPW Document 49 Filed 07/14/20 Page 1 of 1




              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
JONATHAN R. BARKHORN,                :         Civil No. 1:18-CV-02173
                                     :
             Plaintiff,              :
                                     :
             v.                      :
                                     :
THE ESTATE OF BRIAN P. SHILEY, :
JR., and JOHN DOE 1-10 (a fictitious :
designation),                        :
                                     :
             Defendants.             :         Judge Jennifer P. Wilson

                                      ORDER

      AND NOW, on this 14th day of July, 2020, for the reasons set forth in the

accompanying memorandum, IT IS ORDERED THAT the Defendant’s second

motion for sanctions is GRANTED (Doc. 44) and the complaint is dismissed with

prejudice. The Clerk of Court is directed to close this case.



                                              s/Jennifer P. Wilson
                                              JENNIFER P. WILSON
                                              United States District Court Judge
                                              Middle District of Pennsylvania
